Citation Nr: 0903277	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  07-03 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right knee 
condition.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left knee 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1984 to 
January 1987 and had a period of active service October 1987 
to January 1994 from which he was dishonorably discharged due 
to bad conduct.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Winston-
Salem, North Carolina Department of Veterans Affairs (VA) 
Regional Office (RO).

In the May 2005 rating decision on appeal, the RO denied the 
claims for service connection for a right knee condition and 
left knee condition without addressing whether new and 
material evidence had been received.  Regardless of the RO's 
decision, the Board must find new and material evidence in 
order to establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. 
Cir. 2001).

The issues of service connection for a right knee condition 
and a left knee condition being remanded are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An October 2004 RO decision denied service connection for 
a right knee condition, finding that new and material 
evidence had not been received to reopen the claim.

2.  The evidence added to the record since the October 2004 
RO decision was not previously submitted to agency decision 
makers, is not cumulative or redundant and, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
for service connection for a right knee condition.

3.  An October 2004 RO decision denied service connection for 
a left knee condition, finding that new and material evidence 
had not been received to reopen the claim.

4.  The evidence added to the record since the October 2004 
RO decision was not previously submitted to agency decision 
makers, is not cumulative or redundant and, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
for service connection for a left knee condition.


CONCLUSIONS OF LAW

1.  The October 2004 RO decision that denied service 
connection for a right knee condition was not appealed and 
thus became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.104(a) (2008).

2.  New and material evidence having been received, the claim 
for service connection for a right knee condition is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).

3.  The October 2004 RO decision that denied service 
connection for a left knee condition was not appealed and 
thus became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.104(a) (2008).

4.  New and material evidence having been received, the claim 
for service connection for a left knee condition is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

In light of the Board's favorable determination finding that 
new and material evidence has been received and the claims 
for service connection for a right knee condition and left 
knee condition are reopened, no further discussion of VCAA 
compliance is needed at this time.  The Board acknowledges 
that the veteran was not informed of the information 
necessary to substantiate a claim based on the need for the 
submission of new and material evidence.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  However, as the Board's 
finds that new and material evidence has been received and 
the claims for service connection for a right knee condition 
and left knee condition are reopened, the lack of notice is 
not prejudicial and no further discussion of this matter is 
necessary at this time.  

Pertinent Laws and Regulations

An October 2004 RO decision denied service connection for a 
right knee condition and a left knee condition finding that 
no new and material evidence had been submitted.  The veteran 
did not appeal and the October 2004 RO decision is final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 3.104(a) (2008).

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is received with respect to that claim.  38 U.S.C.A. 
§ 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

VA must review all of the evidence received since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine continues to be binding precedent).

Analysis

The evidence of record at the time of the October 2004 RO 
decision included service treatment reports, copies of 
service personnel records, a nexus opinion from the veteran's 
primary care physician at the VA and VA outpatient treatment 
reports.  Service treatment reports reflect no treatment for 
knee problems during the veteran's first period of service 
from January 1984 to January 1987, however, the veteran did 
sustain a left knee injury in April 1990 while playing 
football and a March 1988 service treatment report noted knee 
problems with no further detail.  Copies of service personnel 
records reflect the veteran was discharged from his second 
period of active duty from October 1987 to January 1994 due 
to bad conduct and as such, this period is a statutory bar to 
VA benefits.  The veteran's DD form 214 for his first period 
of active service, from January 1984 to January 1987, notes 
that he was awarded a parachutist badge, indicating he 
completed a requisite amount of jumps.  The veteran's 
military occupational specialty (MOS) as reported on the DD 
form 214 was a motor transport operator.  

VA outpatient treatment reports from January 1997 and from 
January 2004 to June 2004 reflect the veteran was variously 
treated for and diagnosed with chronic knee pain due to 
degenerative joint disease, bilateral knee pain and 
osteoarthritis.  In August 2004, the veteran's primary care 
physician at the VA reported that the veteran served as a 
paratrooper with the 82nd Airborne U.S. Army from 1984 to 
1987, at which time he parachuted from airplanes on many 
occasions, and thereby caused stress to his body which more 
likely than not led to his current degenerative joint 
disease.  While this opinion was submitted to the RO in 
August 2004, it was not addressed by the RO in the October 
2004 rating decision.

A June 2002 rating decision denied the veteran's claims for 
service connection for a right knee condition and left knee 
condition finding that there was no evidence of a current 
condition existed.  The October 2004 rating decision 
continued the denial of the veteran's claims on the basis 
that no new and material evidence had been received.

The new evidence of record submitted after the October 2004 
RO decision includes VA outpatient treatment reports, a 
statement from the veteran's wife, a second nexus opinion 
from the veteran's primary care physician at the VA, a nexus 
opinion furnished by a private physician and a VA 
examination.  VA outpatient treatment reports from May 2007 
and June 2007 reflect the veteran currently received 
treatment for his knees and was diagnosed with degenerative 
joint diseases of the knees.  An April 2008 statement from 
the veteran's wife reported that she witnessed he was in good 
health prior to entering the Army and that while stationed at 
Fort Bragg, North Carolina, he jumped out of airplanes from 
1985 to 1986, after which, he began to complain about his 
knees though the refused to go to the doctor.  She also 
reported that over the years the veteran complained of 
chronic and constant pain in the knees.

A January 2005 opinion, furnished by the veteran's primary 
care physician at the VA, reported that it was as likely as 
not that the veteran's bilateral knee problems and 
patellofemoral problems were caused by his duties as a 
paratrooper from 1984 to 1987 and the fact that these 
problems did not require a visit to a physician until later 
in life did not dismiss the aggravation to his knees during 
that period of honorable service.  As such, she believed that 
his knee problems existed during that time.  In a June 2006 
opinion, the veteran's private physician reported that he was 
unaware of any new trauma complicating the veteran's knees or 
reinjuring them since he has been treating the veteran and it 
was his opinion that the veteran sustained trauma in the past 
which led to his current osteoarthritis, most likely related 
to his paratrooping experiences in the military.  A December 
2006 VA examination did not find any pathology to render a 
diagnosis for the veteran and the examiner opined that it was 
less likely than not that the veteran's current knee 
condition was due to injuries received while in the service 
as there was no documentation of any injuries related to 
parachuting in service and no documentation of any severe 
injury to the knees or any significant loss of time from 
service due to his knees.

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  Id. at 1363.

The Board finds that the newly received evidence, when 
considered in conjunction with the previous evidence of 
record, presents a more complete picture of the origin of the 
veteran's right knee condition and left knee condition and 
relates to unestablished fact of a current diagnosis of 
osteoarthritis and degenerative joint disease both knees, 
evidence of parachuting in service and statements and medical 
opinions, both private and VA, regarding a continuity of 
symptoms and nexus to service that are necessary to 
substantiate the veteran's claims for service connection for 
a right knee condition and a left knee condition.  The 
evidence is not considered cumulative or redundant of the 
evidence of record at the time of the final October 2004 RO 
decision, and furnishes a reasonable possibility of 
substantiating the appellant's claims for service connection 
for a right knee condition and a left knee condition.  
Therefore, the veteran's claims for service connection for a 
right knee condition and left knee condition, is reopened.  
See 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, service 
connection for a right knee condition is reopened, and is 
granted to this extent only.

New and material evidence having been received, service 
connection for a left knee condition is reopened, and is 
granted to this extent only.


REMAND

The determination that the claim is reopened does not end the 
inquiry.  Rather, the claim now must be considered on the 
merits.  However, the Board finds that there is a further VA 
duty to assist the veteran in developing evidence pertinent 
to his claims for service connection for a right knee 
condition and left knee condition.  38 U.S.C.A. § 5103A (West 
2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008).  

The veteran contends that his current right and left knee 
conditions are the result of his duties as a paratrooper from 
his first period of service, from January 1984 to January 
1987.  As noted above, service treatment reports reflect no 
treatment for knee problems during the veteran's first period 
of service from January 1984 to January 1987, however, a 
March 1988 service treatment report noted knee problems with 
no further detail and the veteran sustained a left knee 
injury in April 1990 while playing football.  

The Board notes that a January 2008 deferred rating decision 
reported that there was not a single service treatment record 
from the veteran's first period of service, which was 
honorable, and there was no evidence that treatment records 
from the first period of service had ever been requested.  In 
this regard, the Board notes that service treatment reports 
of record include only those reports from the veteran's 
second period of service.  Therefore, the Board finds 
additional development is required prior to appellate review 
and an attempt to retrieve the veteran's service treatment 
records from his first period of service should be made.

Copies of service personnel records reflect the veteran was 
discharged from his second period of active duty from October 
1987 to January 1994 due to bad conduct and, as such, this 
period is a statutory bar to VA benefits.  The veteran's DD 
form 214 for his first period of active service, from January 
1984 to January 1987, notes that he was awarded a parachutist 
badge, indicating he completed a requisite amount of jumps.  
The DD form 214 also noted the veteran's MOS was a motor 
transport operator.  While some copies of the veteran's 
service personnel records have been associated with the file, 
it appears that such records have not been requested and the 
veteran's complete service personnel records are not of 
record.  As the veteran reports that his duties in service 
included those of a paratrooper during his first period of 
service, an attempt to retrieve service personnel records 
should also be made.

Accordingly, the case is REMANDED for the following action:

1.  Appropriate efforts should be taken to 
obtain any service treatment records 
associated with the veteran's first period 
of service from January 1984 to January 
1987. 

2.  The RO/AMC should also make 
appropriate efforts to obtain the 
veteran's complete service personnel 
records, to include records from both 
periods of active service.

3.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  The 
claims for service connection should be 
adjudicated.  If the benefits sought on 
appeal remain denied, the veteran and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


